In an action to recover damages for wrongful death and conscious pain and' suffering,- defendants appeal from a judgment- of the Supreme Court, Queens County, entered March 22, 1973, against them and in favor of plaintiff, upon a jury verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The questions of fact have not been considered by this court. In the circumstances of this case, the charge of the court to the jury on the doctrine of last clear chance was erroneous. Gulotta, P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.